DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “surround” in claim 4, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, Paragraph 0095 of the PGPUB clearly states that ‘surround’ does not require a full encapsulation of the side surfaces; as such, the Examiner has interpreted ‘surround’ as merely requiring at least one space on both side surfaces of the stacked body as sufficient to ‘surround’ the stacked body.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The disclosure is objected to because of the following informalities: the paragraph numbers appear to be inaccurate (e.g. there are two Paragraph 0031s).  The Examiner has not checked all paragraph numbers, so Applicants’ should carefully review the paragraph numbers to ensure they are correct and sequential.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the ‘space’ being either a vacuum or filled with a gas, does not reasonably provide enablement for a filled ‘space’.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The Examiner notes that ‘space’ is never explicitly defined to mean exclusively a portion within the insulator that is a void-type location either filled with a gas or as a vacuum.  This appears to be the intent of the use of the term ‘space’ (see, for example, Paragraphs 0048 – 0049 of the PGPUB) and this is how the Examiner has interpreted the claims for the most part.
Claims 1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the ‘device’ being a magnetoresistive effect element-type device, does not provide for the device being a refrigerator magnet having alternating magnetic/non-magnetic layers; a perpendicular magnetic media formed of alternating (Co/Pt)n superlattice structures; or inductors comprising alternating magnetic/non-magnetic layers within the core.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The Examiner notes that this rejection can be overcome by amending the preamble to recite ‘A magnetoresistive device’ which would be taken to convey sufficient structure to distinguish over things like inductors, superlattice magnetic media, etc, all of which have a stacked bodies of a plurality of alternating magnetic and non-magnetic layers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.


Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturcken et al. (U.S. Patent App. No. 2018/0182841 A1).
Regarding claim 1, Sturcken et al. disclose a magnetic device (an inductor) comprising a stacked body (Figure 2: 
    PNG
    media_image1.png
    494
    716
    media_image1.png
    Greyscale
, elements 210A, 220A, 210B, 220B, 210n) including a first and second magnetic layers (210A and 210B) sandwiching a non-magnetic layer (220A) and an insulator which covers at least a part of side surfaces of the stacked body (see image above; element 265), wherein the insulator includes a “space” outside the side surface of the stacked body (since “space” is not defined as being either a vacuum or filled with a gas, the portion of the insulator located above and below the stacked body, as shown in the Figure above, can be taken to read on the “space” outside the side surface of the stacked body; i.e. it is not located along the side surfaces of the stacked body).
The Examiner notes that this rejection can be overcome by amending the preamble to recite ‘A magnetoresistive device’ which would be taken to convey sufficient structure to distinguish over things like inductors, superlattice magnetic media, etc, all of which have a stacked bodies of a plurality of alternating magnetic and non-magnetic layers.
	Regarding claim 2, the portion above and below the stacked body are a plurality of spaces meeting the claimed limitations. 
	Regarding claim 3, the electrodes/leads connect to the top and bottom of the inductor (see Figures, at least cover Figure), meeting the claimed requirements.
	Regarding claim 4, the top and bottom portions of the insulator ‘space’ extend past the side surfaces, which is taken to read on the claimed ‘surrounds’ limitation.
	Regarding claims 5 and 6, the top and bottom portions of the insulator ‘space’ are in contact with the stacked body/electrode, noting that the claims are cast in open (“comprising”) language and the claims do not require direct contact or directly adjacent. 

Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al. (U.S. Patent App. No. 2022/0036932 A1).
Regarding claim 1, Chuang et al. disclose a magnetoresistive device (Abstract: memory cell device) comprising a stacked body including a first and second magnetic layers sandwiching a non-magnetic layer (Figures 13 and 14, element 162 and Paragraphs 0017 – 0023) and an insulator which covers at least a part of side surface of the stacked body (elements 200+202) wherein the insulator includes a space/void outside the side surface of the stacked body (element 202V).
	Regarding claim 2, Chuang et al. disclose a plurality of spaces/voids between adjacent elements (Figures 13 and 14 as well as general knowledge in the art that MRAMs are an array of m x n MR elements).
	Regarding claim 3, Chuang et al. disclose the claimed wirings (elements 112, 140, 152, 172, etc.).
	Regarding claim 4, Chuang et al. disclose the voids ‘surrounding’ the side surfaces; i.e. on both sides of the stacked body (Figures 13 and 14).
	Regarding claims 5 and 6, the insulator (which includes the space) is in contact with the stacked body and electrodes (Figures 13 and 14).  The Examiner notes that the claims are cast in open (“comprising”) language and do not recite that the space is directly contacting or directly adjacent to the stacked body/electrodes, thereby allowing for additional elements between the void and the physical outer side surface of the stacked body/electrode.
	Regarding claims 7 and 8, Chuang et al. disclose a plurality of stacked bodies (Figures 13 and 14) meeting the claimed limitations.
	

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  other than the 112 rejections above, the Examiner notes that the prior art fails to teach or suggest a magnetoresistive-type device comprising a vacuum or gas-filled space in direct contact with the stacked body or an electrode connected to the stacked body.  The voids taught in the prior art are either in the electrode (and not in the insulator – see Wang et al. pertinent prior art) or are explicitly taught as in the insulator, but not physically/directly contacting the stacked body/electrode (Chuang et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 1, 2022